25 F.3d 1059NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Randy YOUNG, Petitioner-Appellant,v.Louis E. BRUCE and Attorney General of Kansas,Respondents-Appellees.Randy YOUNG, Petitioner-Appellant,v.Robert D. HANNIGAN and Attorney General of Kansas,Respondents-Appellees.
Nos. 93-3042, 93-3124.
United States Court of Appeals, Tenth Circuit.
April 11, 1994.

1
Before BRORBY and EBEL, Circuit Judges, and KANE,** District Judge.

ORDER AND JUDGMENT1

2
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of these appeals.  See Fed.R.App.P. 34(a);  10th Cir.  R. 34.1.9.  The cases are therefore ordered submitted without oral argument.


3
In appeal No. 93-3042, petitioner appeals the district court's denial of federal habeas relief, 28 U.S.C. 2254, from his Kansas convictions for burglary and theft, see Kan.  Stat. Ann. 21-3715 and 21-3701.  On appeal, petitioner first asserts that the state trial court failed to suppress evidence illegally seized from his home.  Review of the record establishes that the state court proceedings provided petitioner an opportunity for the full and fair litigation of this fourth amendment claim.  Such an opportunity forecloses reconsideration of this claim in a federal habeas petition.   See Stone v. Powell, 428 U.S. 465, 481-82 (1976).


4
Petitioner also asserts that the state trial court erred in denying his motion for dismissal of the charges and judgment of acquittal.  Upon review of the parties' arguments and the state court record, we conclude that this claim lacks merit.


5
In appeal No. 93-3124, petitioner appeals the district court's dismissal of a second 2254 petition challenging two other Kansas convictions, also for burglary and theft.  The district court dismissed this petition as successive, believing it challenged the same convictions as those addressed in petitioner's first 2254 petition.  Respondents acknowledge, however, that these two habeas petitions challenged two different sets of state convictions.  They concede that this second habeas action must be remanded to the district court for further proceedings.  See Appellees' Br. at 14-15.


6
We, therefore, AFFIRM the denial of habeas relief in appeal No. 93-3042.  We REVERSE the district court's dismissal of the habeas petition in appeal No. 93-3124 and REMAND that case for further proceedings.


7
The mandates shall issue forthwith.



**
 Honorable John L. Kane, Jr., Senior District Judge, United States District Court for the District of Colorado, sitting by designation


1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470